DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 16-20, drawn to method for patient monitoring, classified in A61B5/002.
II. Claims 11-15, drawn to a monitoring compliance management system, classified in G16H40/20. 
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case because the method of monitoring the patient can be done without determining the location of one more clinician relative to the patient and the signal quality of the data.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The aforementioned groups are classified in different CPC classifications and/or sub-
classifications, in addition to requiring different text search strings and analyses under 112(a) and 112(b), which would amount to a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel Bissing on 05/19/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beller (U.S Publication No. 2008/0255880). 

In regards to Claim 1 and 16, Beller teaches a method for patient monitoring (Para 2, plan of care for the patient), comprising: obtaining a monitoring protocol for the patient that includes one or more target parameters from a set of possible parameters to be monitored (Para 133- 151, establishment of plan of care that outline the exact parameters to be monitored and a timeline for when the parameters should be monitored) determining, over a duration, a relative amount of monitored time where data from one or more monitoring devices was usable for monitoring one or more parameters of a patient (Para 15 – Plan of care is protocol for patient actions including assessments and measurements, Para 18 – order information details time table and execution of the plans orders in relation to the patient, Para 128 – timeframes for order execution); and if the relative amount of monitored time is less than a threshold amount of monitored time, outputting a first notification(para 130 – orders are late or not executed in time than alert is sent out).

In regards to Claim 2, Beller teaches the method of claim 1, further comprising, prior to determining the relative amount of monitored time: obtaining a monitoring protocol for the patient that includes one or more target parameters from a set of possible parameters to be monitored (Para 133- 151, establishment of plan of care that outline the exact parameters to be monitored and a timeline for when the parameters should be monitored); identifying one or more current parameters of the patient that are currently being monitored (Para 136 - Example parameter can be vital sign detection, para 135 – outline for blood glucose monitoring); determining whether the one or more current parameters match the one or more target parameters (para 238 – execution of orders are met which would meet the parameters set out for the patient); and responsive to determining that the one or more current parameters do not match the one or more target parameters, outputting a second notification (Para 244 – if the order has not been executed in the time frame needed an alert is sent out).

In regards to Claim 3 and 17, Beller teaches wherein determining whether the one or more current parameters match the one or more target parameters comprises determining that the patient is being under- monitored in response to the one or more current parameters including fewer parameters than the one or more target parameters; and wherein outputting the second notification comprises outputting the second notification responsive to determining that the patient is being under-monitored (Par 244 – 246, order is a parameter that must be executed, if the order is delayed and not executed on time than an alert is sounded, the lack of the order being executed is an under-monitored patient).

In regards to Claim 4 and 18, Beller teaches wherein determining whether the one or more current parameters match the one or more target parameters comprises determining that the patient is being over- monitored in response to the one or more current parameters including more parameters than the one or more target parameters; and wherein outputting the second notification comprises outputting the second notification responsive to determining that the patient is being over-monitored (Para 293 – 298, if a pending order is not done and is determined that it can be dropped from the patient plan without a negative effect than that would be a parameter or order that is over-monitored).

In regards to Claim 5, Beller teaches the method of claim 1, wherein outputting the first notification comprises outputting the first notification for display on a display device (Para 73 -74 alerts, Para 106 – display).

In regards to Claim 20 Beller teaches, the method of claim 16, wherein the monitoring protocol is generated based on one or more of user input from a clinician, department and/or facility guidelines, and medical governing body guidelines (Para 117-119, all Plan of care come from directed physician instructed or normal patient protocol guidelines).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beller (U.S Publication No. 2008/0255880) in further view of Janssen (U.S Publication No. 2020/0258624) and West (20180075203). 

In regards to Claim 6, Beller fails to teach further comprising determining, over the duration, a relative amount of alarm time, the relative amount of alarm time including a total amount of time over the duration that any of the one or more monitoring devices were issuing an alarm; and if the relative amount of alarm time is greater than a threshold alarm time, outputting a second notification.
Janssen teaches further comprising determining, over the duration, a relative amount of alarm time, the relative amount of alarm time including a total amount of time over the duration that any of the one or more monitoring devices were issuing an alarm (Fig 3A, Para 36, Alarm times are determined based on various alarm types).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by Beller, with determining, over the duration, a relative amount of alarm time, the relative amount of alarm time including a total amount of time over the duration that any of the one or more monitoring devices were issuing an alarm as taught by Janssen, since such a modification would provide the predictable result of establishing the timings of specific alarm types. 
West teaches if the relative amount of alarm time is greater than a threshold alarm time, outputting a second notification (Para 84 -85, comparison of alarm time to alarm time threshold to establish importance of alarm).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by Beller, with if the relative amount of alarm time is greater than a threshold alarm time, outputting a second notification as taught by West, since such a modification would provide the predictable result of establishing a threshold alarm time that further regulates the importance of an alarm. 

In regards to Claim 7 and 8, Beller fails to teach further comprising: determining a duration of a connection delay and disconnect delay, the duration of the connection/disconnect delay including an amount of time from when a monitoring order/disconnect order was entered for the patient to when the one or more monitoring devices were actually monitoring the patient/actually disconnected from the patient; and if the duration of the connection delay/disconnection delay is greater than a threshold connection delay/disconnect delay, outputting a third notification/fourth notification. 
Janssen teaches further comprising determining a duration of a connection delay and disconnect delay, the duration of the connection/disconnect delay including an amount of time from when a monitoring order/disconnect order was entered for the patient to when the one or more monitoring devices were actually monitoring the patient/actually disconnected from the patient (Fig 3A, Para 36, Alarm times are determined based on various alarm types).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by Beller, with determining a duration of a connection delay and disconnect delay, the duration of the connection/disconnect delay including an amount of time from when a monitoring order/disconnect order was entered for the patient to when the one or more monitoring devices were actually monitoring the patient/actually disconnected from the patient as taught by Janssen, since such a modification would provide the predictable result of establishing the timings of specific alarm types. 
West teaches if the duration of the connection delay/disconnection delay is greater than a threshold connection delay/disconnect delay, outputting a third notification/fourth notification (Para 84 -85, comparison of alarm time to alarm time threshold to establish importance of alarm).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by Beller, with if the duration of the connection delay/disconnection delay is greater than a threshold connection delay/disconnect delay, outputting a third notification/fourth notification as taught by West, since such a modification would provide the predictable result of establishing a threshold alarm time that further regulates the importance of an alarm. 

Claim 9 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beller (U.S Publication No. 2008/0255880) in further view of Safdi (U.S Publication No. 20100036676) and Janssen (U.S Publication No. 2020/0258624).  

In regards to Claim 9, Beller fails to teach, wherein determining the relative amount of monitored time comprises determining an amount of unmonitored time over the duration, where the data from the one or more monitoring devices was not usable for monitoring the one or more parameters, including time where data from the one or more monitoring devices was not received, based on a signal quality of the data; correcting the amount of unmonitored time by planned unmonitored time and/or based on a location of the one or more clinicians relative to the patient; and determining the relative amount of monitored time based on the corrected amount of unmonitored time relative to a total length of the duration.  
Janssen teaches, data from the one or more monitoring devices was not usable for monitoring the one or more parameters, including time where data from the one or more monitoring devices was not received, based on a signal quality of the data (Fig 3A, Para 36, Alarm times are determined based on various alarm types and can represent the monitoring or nonmonitoring of patients and every aspect of patient care, alarm time for disconnected or faulty monitoring).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by Beller, with data from the one or more monitoring devices was not usable for monitoring the one or more parameters, including time where data from the one or more monitoring devices was not received, based on a signal quality of the data as taught by Janssen, since such a modification would provide the predictable result of establishing the timings of specific alarm types. 
Safdi teaches, wherein determining the relative amount of monitored time comprises determining an amount of unmonitored time over the duration (para 271, list of patients monitored times can be established, unmonitored time is the red alert time) correcting the amount of unmonitored time by planned unmonitored time and/or based on a location of the one or more clinicians relative to the patient; and determining the relative amount of monitored time based on the corrected amount of unmonitored time relative to a total length of the duration (para 271, list of patients monitored times can be established, unmonitored time is the red alert time, based on the determination of monitored and unmonitored time total length of time can be determined).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by Beller, with wherein determining the relative amount of monitored time comprises determining an amount of unmonitored time over the duration, correcting the amount of unmonitored time by planned unmonitored time and/or based on a location of the one or more clinicians relative to the patient; and determining the relative amount of monitored time based on the corrected amount of unmonitored time relative to a total length of the duration as taught by Safdi, since such a modification would provide the predictable result of establishing a determination if a patient has been monitored for the adequate amount of time.  


In regards to Claim 19 Beller fails to teach wherein determining the monitoring condition of the patient comprises determining, over a duration, a relative amount of monitored time where the data from the one or more monitoring devices was usable for monitoring the one or more target parameters of the patient; and wherein outputting the indication of the monitoring condition comprises outputting a representation of the relative amount of monitored time.
Janssen teaches, determining the monitoring condition of the patient comprises determining, over a duration, a relative amount of monitored time where the data from the one or more monitoring devices was usable for monitoring the one or more target parameters of the patient (Fig 3A, Para 36, Alarm times are determined based on various alarm types and can represent the monitoring or nonmonitoring of patients and every aspect of patient care).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by Beller, with determining the monitoring condition of the patient comprises determining, over a duration, a relative amount of monitored time where the data from the one or more monitoring devices was usable for monitoring the one or more target parameters of the patient as taught by Janssen, since such a modification would provide the predictable result of establishing the timings of specific alarm types. 
Safdi teaches, wherein outputting the indication of the monitoring condition comprises outputting a representation of the relative amount of monitored time (para 271, list of patients monitored times can be established).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by Beller, with wherein outputting the indication of the monitoring condition comprises outputting a representation of the relative amount of monitored time as taught by Safdi, since such a modification would provide the predictable result of establishing a determination if a patient has been monitored for the adequate amount of time.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beller (U.S Publication No. 2008/0255880) in further view of Safdi (U.S Publication No. 20100036676).  

In regards to Claim 10, Beller fails to teach further comprising generating a patient list that includes a relative amount of monitored time for each of a plurality of patients and outputting the patient list for display on a display device.
Safdi teaches, generating a patient list that includes a relative amount of monitored time for each of a plurality of patients and outputting the patient list for display on a display device (para 271, list of patients monitored times).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by Beller, with generating a patient list that includes a relative amount of monitored time for each of a plurality of patients and outputting the patient list for display on a display device as taught by Safdi, since such a modification would provide the predictable result of establishing a determination if a patient has been monitored for the adequate amount of time.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/               Examiner, Art Unit 3792                                                                                                                                                                                         
/NIKETA PATEL/               Supervisory Patent Examiner, Art Unit 3792